Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 1 of 26 PageID #: 3332



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------X
  VALUE WHOLESALE, INC.,

                         Plaintiff,
                                                 MEMORANDUM & ORDER
              v.
                                                 18-cv-5887(KAM)(SMG)
  KB INSURANCE CO. LTD.,

                      Defendant.
  ---------------------------------X

  KIYO A. MATSUMOTO, United States District Judge:

              This action concerned the duty of defendant KB

  Insurance Co., Ltd. (“KBIC”) to defend its insured, Value

  Wholesale, Inc. (“Value”), in a trademark lawsuit before Judge

  Carol Bagley Amon: Abbott Laboratories v. Adelphia Supply USA,

  No. 15-cv-5826 (E.D.N.Y.) (the “Abbott Litigation”).           This court

  previously found, on summary judgment, that KBIC breached its

  duty to defend Value in the Abbott Litigation.          Now pending

  before the court are the parties’ submissions regarding the

  proper amount of damages to be awarded to Value.

              For the reasons set forth below, the court finds that

  KBIC owes Value $347,800.89 in damages, plus prejudgment

  interest at a rate of nine percent per annum since April 4,

  2018, and postjudgment interest as prescribed by 28 U.S.C. §

  1961.




                                       1
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 2 of 26 PageID #: 3333



                                  Background

              The relevant factual background giving rise to this

  action was set forth in the court’s March 31, 2020 Memorandum

  and Order granting Value’s motion for partial summary judgment

  with respect to KBIC’s liability for its breach of its duty to

  defend.    (See generally ECF No. 57, Memorandum and Order,

  published as Value Wholesale, Inc. v. KB Ins. Co., 450 F. Supp.

  3d 292 (E.D.N.Y. 2020).)      The court summarizes that background

  only briefly here.

              Value is a pharmaceutical wholesaler.        (See ECF No. 1,

  Complaint (“Compl.”), ¶ 9; ECF No. 11, Answer (“Ans.”), ¶ 9.)

  KBIC is a foreign insurance company that operates in the United

  States through its manager, Leading Insurance Services, Inc., a

  New Jersey corporation with its headquarters in Ridgefield Park,

  New Jersey.    (ECF No. 32, KBIC Objections to Rule 56.1

  Statement, ¶¶ 1-2.)      KBIC is licensed to issue insurance

  policies in the State of New York.        (Id.; see also Compl. ¶ 16;

  Ans. ¶ 16.)

              Value purchased a commercial insurance package from

  KBIC covering the period from February 4, 2014 through February

  4, 2015, and renewed the package for the period from February 4,

  2015 through February 4, 2016 (the “Policy”).          (Compl. ¶¶ 17-19;

  Ans. ¶¶ 17-19; see ECF No. 33, Declaration of Matthew Kraus

  (“Kraus Decl.”), Ex. D, Commercial General Liability Coverage


                                       2
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 3 of 26 PageID #: 3334



  Form, Coverage B, Personal and Advertising Injury (“Pol.”) 1.)

  The package included a “Commercial General Liability Coverage

  Part,” under which KBIC agreed to defend Value against any

  lawsuits seeking damages resulting from covered “Personal and

  Advertising Injuries.”      (Pol. at 116.)

              To trigger coverage and, consequently, KBIC’s duty to

  defend, a complaint naming Value as a defendant had to allege an

  injury arising out of one of a number of “qualifying offenses.”

  (Id.)   Value would be covered it if were sued for an injury

  allegedly resulting from: (1) “[Value’s] use of another’s

  advertising idea in [its] ‘advertisement’”; or (2) Value

  “[i]nfringing upon another’s copyright, trade dress or slogan in

  [its] ‘advertisement.’”       (Id.)   Advertisement, as used in these

  provisions, was broadly defined as “a notice that is broadcast

  or published to the general public or specific market segments

  about [Value’s] goods, products or services for the purpose of

  attracting customers or supporters.”         (Id. at 105.)     Even if a

  claim would otherwise be covered, however, KBIC may not have

  needed to provide coverage if one or more policy exclusions

  applied.    (See id. at 99.)     There was, for example, an

  “intentional acts exclusions,” which precluded coverage against



  1 For ease of reference, citations to the Policy refer to the ECF pagination
  of the version filed on the docket with Mr. Kraus’s declaration earlier in
  this action.



                                        3
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 4 of 26 PageID #: 3335



  claims arising from Value’s intentional conduct.          (Id.)

  Furthermore, the “intellectual property exclusion” precluded

  coverage against claims arising from alleged intellectual

  property infringement.      (Id.)

              In November 2015, Abbott Laboratories and related

  companies (collectively, “Abbott”) filed a lawsuit in the

  Eastern District of New York against Value and over one-hundred

  other pharmaceutical distributers and pharmacies.           Abbott v.

  Adelphia Supply USA, No. 15-cv-5826 (E.D.N.Y.).          Value retained

  the law firm Stern & Schurin LLP (“Stern & Schurin”) to defend

  it in the Abbott Litigation.        One of Value’s co-defendants in

  the Abbott Litigation, MedPlus, Inc. (“MedPlus”) retained the

  same law firm for its defense.

              Abbott alleged that the defendants engaged in a

  wrongful scheme to “import[], advertise[] and . . .

  distribut[e]” boxes of international blood glucose test strips

  produced by Abbott, which were not approved for domestic sale in

  the United States.     (ECF No. 73, Declaration of Steven Stern

  (“Stern Decl.”), Ex. B, Abbott’s Second Amended Complaint

  (“Abbott Compl.”), ¶ 15.)       Abbott’s complaint alleged that

  Abbott’s harm resulted, at least in part, from the defendants’

  advertising activities:

        Defendants’ unauthorized importation, advertisement,
        and subsequent distribution causes, or is likely to
        cause, consumer confusion, mistake, and deception to the


                                        4
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 5 of 26 PageID #: 3336



        detriment of Abbott. . . .     As a result of Abbott’s
        extensive branding, marketing, sales, and quality
        control efforts . . . patients in the United States
        expect a certain quality, packaging, and overall image
        from Abbott for FreeStyle test strips.        When such
        patients encounter the diverted international FreeStyle
        test strips, which bear certain of Abbott’s trademarks
        but which are materially different from what U.S.
        patients expect [as described above], they are likely to
        be confused and, indeed, disappointed. . . . And the
        advertisement and sales of diverted international
        FreeStyle test strips cause great damage to Abbott and
        the goodwill of Abbott’s valuable trademarks.

  (Id. ¶ 15 (emphasis added).)       Abbott also explained in its

  initial discovery disclosures that its demand for monetary

  damages was based on “all ill-gotten profits from Defendants’

  importation, purchase, marketing, advertisement, distribution,

  sale, offer for sale, and/or use in commerce in the United

  States of diverted international FreeStyle test strips.”

  (Compl., Ex. F, Initial Disclosures in Abbott Litigation, at 4

  (emphasis added).)     Based on the alleged conduct and resulting

  harm, Abbott asserted claims for, inter alia, trademark

  infringement under Section 32 of the Lanham Act, 15 U.S.C. §

  1114(1); unfair competition under Section 43(a) of the Lanham

  Act, 15 U.S.C. § 1125(a)(i)(A); and trademark dilution under

  Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).           (Abbott

  Compl. ¶¶ 563-71, 572-78, 582-86.)

              On March 29, 2016, Value tendered Abbott’s Second

  Amended Complaint to KBIC.       (Kraus Decl., Ex. E, Tender.)       Value

  asserted that the complaint alleged a qualifying advertising


                                       5
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 6 of 26 PageID #: 3337



  injury, triggering KBIC’s duty to defend.         (Id.)   KBIC declined

  coverage, arguing that Abbott’s complaint did not allege a

  causal nexus between its injuries and Value’s advertising

  activities and that, even if it had, exclusions in the policy

  applied.    (Kraus Decl., Ex. F, Disclaimer).        Value asked KBIC to

  reconsider, to no avail.      (Kraus Decl. Ex. G, Request for

  Reconsideration, and Ex. H, Supplemental Disclaimer.)

                              Procedural History

              KBIC’s disclaimer of its duty to defend Value spawned

  two lawsuits: (1) a state court action between Continental

  Casualty Company (“Continental”) (Value’s other insurer) and

  KBIC, in which Continental sought a declaration that KBIC owed

  Value a duty to defend under the terms of the Policy and,

  accordingly, had to reimburse Continental for the money

  Continental had spent providing Value with a defense, see

  Continental Casualty Company v. KB Insurance Co., Ltd., Index

  No. 652103/2018, slip op. (N.Y. Sup. Ct. May 31, 2019), appeal

  filed, Index No. 2019-4978 (N.Y. App. Div. 2019); and (2) the

  instant federal action initiated by Value against KBIC, which

  sought identical declaratory relief and, accordingly,

  compensation for the unpaid defense costs Value incurred in the

  Abbott Litigation, and a declaration that KBIC must defend Value

  going forward in the Abbott Litigation.




                                       6
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 7 of 26 PageID #: 3338



              In the instant case, following the state court’s

  decision in the Continental action that KBIC had a duty to

  defend Value, the parties moved for summary judgment in this

  action.    (See ECF Nos. 24-27, 31-39.)       On March 31, 2020, this

  court granted Value’s motion for partial summary judgment as to

  liability on KBIC’s duty to defend, and denied KBIC’s motion for

  summary judgment.     The court ruled that (1) the state court

  decision in Continental did not prevent this court from

  determining whether KBIC owed damages to Value, 450 F. Supp. 3d

  at 302-03; and (2) KBIC breached its duty to defend Value, id.

  at 303-07.    The court therefore granted Value’s motion, and

  directed the parties to appear for an inquest on damages.            Id.

  at 308.    In a letter to the court dated April 14, 2020, KBIC

  represented “that it will defend Value on a going forward

  basis.”    (ECF No. 58, KBIC Letter, at 1.)

              After further litigation over the expert discovery

  relevant to the inquest on damages, the result of which allowed

  the parties to submit the numerous filings, replies, and expert

  declarations that are now before the court, the parties

  submitted their papers setting forth their respective positions

  on damages.    (ECF No. 72, Value’s Opening Memorandum in Support

  of Claim for Monetary Damages (“Value Mem.”); ECF No. 74, KBIC’s

  Opening Memorandum in Opposition (“KBIC Mem.”); ECF No. 76,

  Value’s Memorandum in Opposition to KBIC’s Opening Memorandum


                                       7
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 8 of 26 PageID #: 3339



  (“Value Mem. in Opp.”); ECF No. 79, KBIC’s Memorandum in

  Opposition to Value’s Memorandum; ECF No. 80, Value’s Reply

  Memorandum in Support of Claim for Monetary Damages (“Value

  Reply Mem.”); ECF No. 82, KBIC’s Reply Memorandum in Further

  Support of its Opening Memorandum (“KBIC Reply Mem.”); ECF No.

  85, Value’s Sur-Reply Memorandum in Further Opposition to KBIC’s

  Memorandum (“Value Sur-Reply”). 2)        The parties have agreed to

  rely solely on their numerous submissions, and have stipulated

  to the admissibility of the declarations and exhibits filed in

  support.    (See ECF No. 88, Stipulation.)

                                Legal Standard

              “Where an insurer breaches the duty to defend, it must

  pay damages in the form of attorneys’ fees and litigation

  expenses reasonably incurred by the insured in defending the

  underlying action.”      United Parcel Serv. v. Lexington Ins. Grp.,

  983 F. Supp. 2d 258, 267–68 (S.D.N.Y. 2013).           “Generally, the

  insurer will be liable for defense costs from the time that the

  duty was triggered (i.e., when a complaint alleging facts

  arguably entitling the insured to coverage is made) until it is

  determined that the actual facts place the case outside the

  coverage provided.”      Id. at 268 (quoting Maryland Cas. Co. v.


  2 In addition to their briefs, the parties also rely on several expert reports

  from purported experts in the field of attorneys’ fees and legal billing
  practices. Value relies on expert submissions from Steven A. Tasher (see ECF
  Nos. 78, 86), and KBIC relies on a submission from Elise S. Frejka (see ECF
  No. 84).


                                        8
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 9 of 26 PageID #: 3340



  W.R. Grace & Co., No. 88-cv-4337, 1994 WL 167962, at *5

  (S.D.N.Y. Apr. 29, 1994)).

                                  Discussion

              Value argues that it is entitled to a total of

  $833,460.15 in damages, which is (1) the amount in attorneys’

  fees Value incurred defending the Abbot Litigation that remain

  unpaid by Continental ($683,678.39), plus (2) interest at a rate

  of nine percent ($149,781.76 as of the date of Value’s latest

  submission).    (Value Mem. at 9; Value Sur-Reply at 9.)         KBIC

  argues that (1) Value is not entitled to damages because it was

  fully compensated by its other insurer, Continental (KBIC Mem.

  at 6-7); (2) the fees charged by Value’s attorneys were

  unreasonable (id. at 9-13); (3) KBIC is not liable for any fees

  incurred by MedPlus, which was a co-defendant in the Abbot

  Litigation and was represented by the same law firm that

  represented Value (id. at 13-15); and (4) KBIC should not be

  liable for prejudgment interest (id. at 15-16).

     I.    Value’s Entitlement to Attorneys’ Fees from KBIC

              KBIC argues that Value “conceded that Continental has

  provided it with a full and complete defense in the Abbott”

  Litigation, and that any award of damages from KBIC would be a

  “double recovery.”     (KBIC Mem. at 7.)      Value counters that “the

  pleadings and documents in this case reflect that Value has

  never conceded that [Continental] provided it with a complete


                                       9
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 10 of 26 PageID #: 3341



   defense in the Abbott Litigation,” and that any such argument is

   waived because it “should have been raised long ago during

   summary judgment when liability remained undecided.”          (Value

   Mem. in Opp. at 3, 5.)

                On August 23, 2018, Value, MedPlus, and Continental

   entered into a Memorandum of Understanding and settlement

   agreement to “resolve all disputes relating to all past bills

   issued to [Continental] for [its] obligations to [its] insureds

   in connection with the Abbott Litigation . . . through December

   31, 2017.”    (Stern Decl., Ex. F, ¶ 2.)      Under the settlement,

   Continental agreed to pay Stern & Schurin, who represented Value

   and MedPlus in the Abbott Litigation, a total of $545,000 “for

   past legal fees and disbursements incurred through December 31,

   2017 on behalf of MedPlus and Value Wholesale.”          (Id. ¶ 3.)    The

   agreement stated that it would “not discharge or impair any

   claims of Value Wholesale against its other insurers for non-

   payment of past and future defense costs incurred in connection

   with the Abbott Litigation.”       (Id. ¶ 8.)

              Under New York law, where two insurers provide

   concurrent coverage, the insured is “allowed . . . to recover

   the whole amount from either insurer.”        Consol. Edison Co. of

   N.Y. v. Allstate Ins. Co., 98 N.Y.2d 208, 223 (N.Y. 2002)

   (citing York-Buffalo Motor Express v. Nat’l Fire & Marine Ins.

   Co., 294 N.Y. 467, 473 (N.Y. 1945)).        If the insured recovers an


                                       10
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 11 of 26 PageID #: 3342



   amount from one insurer, and that insurer “pays more than its

   fair share for a loss covered by multiple insurers,” “New York

   law recognizes a cause of action for pro rata contribution” from

   the co-insurers.     Nat’l Cas. Co. v. Vigilant Ins. Co., 466 F.

   Supp. 2d 533, 540 (S.D.N.Y. 2006) (citing Maryland Cas. Co. v.

   W.R. Grace & Co., 218 F.3d 204, 210 (2d Cir. 2000)).

               KBIC is correct that Value cannot recover money from

   KBIC for fees that were already paid by Continental.             Value’s

   request, however, is for the fees above and beyond amounts it

   already received from Continental.         For legal work performed

   through the fourth quarter of 2017, when the settlement with

   Continental was reached, Stern & Schurin had rendered eleven

   invoices in connection with the Abbott Litigation, totaling

   nearly $1.7 million in fees and costs.          (Stern Decl., Ex. H; see

   Value Mem. at 7.)     In Value’s request for fees related to that

   time period, Value subtracted all amounts paid by Continental

   either as part of the August 2018 settlement or otherwise.              (See

   Value Mem. at 5-7.)      Thus, although Stern & Schurin charged

   nearly $1.7 million during that time period, Value’s request for

   damages from KBIC for the same time period is for only

   $529,082.84. 3   (Id. at 7.)




   3 Value’s total request also includes $154,595.55 in fees incurred for legal
   work beginning in the first quarter of 2018, a period not covered by the
   settlement with Continental.


                                        11
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 12 of 26 PageID #: 3343



              As KBIC concedes, “each insurer’s duty is separate and

   independent from the others.”       (KBIC Mem. at 6.)     Under New York

   law, Value would be entitled to recover the full amount charged

   for defending the Abbott Litigation from either of its insurers

   that owed it a duty to defend.        Therefore, if Continental had

   not made any payments, Value plausibly could have recovered the

   full amount charged by Stern & Schurin from KBIC.          Thus, Value

   is entitled to recover from KBIC what it has requested: the

   outstanding amount of defense costs charged by Stern & Schurin

   that remain unpaid after payments made by Continental.           Such an

   award does not constitute a double recovery, because these are

   fees charged in connection with defending the Abbott Litigation,

   which have not been paid, but which KBIC should have been paying

   from the outset.     Accordingly, KBIC owes Value damages in the

   amount of reasonable fees and costs that were not already paid

   by Continental.

      II.   The Reasonableness of the Attorneys’ Fees Incurred

              KBIC next argues that the fees charged by Stern &

   Schurin during the course of the Abbott Litigation were

   unreasonable.    (KBIC Mem. at 9-13.)      KBIC argues both that the

   rates charged were too high, and that the amount of hours

   expended were too many.      Though    the substantive documents filed

   in the Abbott Litigation were filed under seal, KBIC points to

   several examples in Stern & Schurin’s invoices of what it argues


                                         12
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 13 of 26 PageID #: 3344



   were unreasonable amounts of work.        For example, KBIC cites an

   attorney spending 137.5 hours to “create a memorandum regarding

   pre-motion conference letters,” and attorneys spending 187 total

   hours “on the Rule 56.1 statement.”        (Id. at 10.)

              To support its arguments regarding the purported

   unreasonableness of the attorneys’ fees incurred by Value, KBIC

   relies on multiple cases involving the shifting of attorneys’

   fees in civil rights litigation to plaintiffs’ counsel who

   likely worked on contingency.       (See, e.g., KBIC Mem. at 9

   (citing Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cty.

   of Albany, 484 F.3d 162 (2d Cir. 2007), which involved fee-

   shifting under the Voting Rights Act); and 13 (citing Hensley v.

   Eckerhart, 461 U.S. 424 (1983), which involved fee-shifting

   under 42 U.S.C. § 1988).)      While those cases are instructive,

   they are not directly on point for the circumstance presented

   here.   The inquiry for a court when it must award fees to a

   plaintiff who has paid none pursuant to the fee-shifting

   provisions contained in certain civil rights statutes, such as

   the one before the Second Circuit in the Arbor Hill line of

   cases, is “what a reasonable, paying client would be willing to

   pay[.]”   Arbor Hill Concerned Citizens Neighborhood Ass’n v.

   Cty. of Albany, 522 F.3d 182, 192 (2d Cir. 2008).          The reason

   the court needs to engage in that inquiry, and attempt to

   ascertain what a reasonable client would have paid, is because


                                       13
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 14 of 26 PageID #: 3345



   of the purpose of the civil rights fee-shifting statutes: to

   encourage quality lawyers to take civil rights cases from

   clients who may have meritorious claims, but cannot afford to

   pay an attorney.     In those cases, “[a] plaintiff . . . has

   little incentive to negotiate a rate structure with his attorney

   prior to the litigation,” and so the court must determine what

   it deems to be a reasonable fee, in light of a number of

   factors.   Id.

              Here, the court is not faced with a situation in which

   it must award fees, pursuant to a fee-shifting statute, to a

   plaintiff’s lawyer who did not yet receive any fees.          Rather,

   the question before this court is the amount of damages owed by

   KBIC as a result of its breach of its contractual duty to defend

   Value.   In such a situation, the amount of damages is the

   “attorneys’ fees and litigation expenses reasonably incurred by

   the insured in defending the underlying action.”          United Parcel

   Serv., 983 F. Supp. 2d at 267–68.        Though the fees must have

   been reasonably incurred, the reasonableness inquiry is slightly

   different than the one at issue in Arbor Hill and its progeny.

   “Where an insurer has breached its duty to defend, the insured’s

   fees are presumed to be reasonable and the burden shifts to the

   insurer to establish that the fees are unreasonable.”           Olin

   Corp. v. Ins. Co. of N. Am., 218 F. Supp. 3d 212, 228 (S.D.N.Y.

   2016); see also Diplomatic Man, Inc. v. Nike, Inc., No. 08-cv-


                                       14
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 15 of 26 PageID #: 3346



   139, 2009 WL 935674, at *6 (S.D.N.Y. Apr. 7, 2009) (where a

   “sophisticated business client[] has paid [its] bills,

   presumably after careful review by its general counsel or other

   senior business executives,” that “is prima facie evidence of

   the reasonableness of the amount [of fees] as a whole”).

              The rates charged by Stern & Schurin in connection

   with the Abbott Litigation up until July 1, 2018 were $550 per

   hour for partners, and $325 for associates.         (Stern Decl. ¶ 8.)

   After July 1, 2018, Stern & Schurin’s rates increased slightly

   to $600 and $400 per hour, respectively.         (Id. ¶ 10.)    Though

   these rates are slightly higher than the rates often awarded

   under fee-shifting statues, see Small v. New York City Transit

   Auth., No. 03-cv-2139, 2014 WL 1236619, at *5 (E.D.N.Y. Mar. 25,

   2014) (recognizing up to $450 for partners and $300 for

   associates as the high end of hourly rates in the Eastern

   District “determined to be reasonable in civil rights cases”)

   (emphasis added), they are not unreasonable rates for a paying

   client to incur in connection with a complex trademark

   infringement suit brought by a sophisticated medical device

   company.   Indeed, KBIC paid its own legal expert, a member at

   Frejka PLLC, $550 per hour to review the invoices submitted by

   Stern & Schurin and to submit an affidavit in support of KBIC’s

   argument that the invoices were unreasonable.         (ECF No. 84,

   Declaration of Elise S. Frejka (“Frejka Decl.”), ¶ 5.)           If $550


                                       15
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 16 of 26 PageID #: 3347



   was a reasonable hourly rate for KBIC to pay its attorney

   expert, it was also a reasonable rate for Value to pay to defend

   itself in litigation with even higher stakes.

              Nor does the court find that the hours expended by the

   Stern & Schurin attorneys were unreasonable for the purpose of

   awarding damages.     While KBIC paid its own attorney expert to

   spend numerous hours reviewing Stern & Schurin’s invoices to

   locate what it contends are examples of “comically exorbitant”

   time spent by Stern & Schurin on the Abbott Litigation (KBIC

   Mem. at 9), the Supreme Court has directed that in determining

   the reasonableness of attorneys’ fees, “trial courts need not,

   and indeed should not, become green-eyeshade accountants,” Fox

   v. Vice, 563 U.S. 826, 838 (2011).        “[T]rial courts may take

   into account their overall sense of a suit, and may use

   estimates in calculating and allocating an attorney’s time.”

   Id.

              Here, KBIC has pointed to examples where a reasonable

   mind could find that the hours spent by Value’s attorneys

   appeared excessive.     In general, however, the total hours

   expended by Stern & Schurin on the Abbott Litigation appear to

   be reasonable given the context that it was a complex trademark

   dispute in federal court that remains pending five years after

   it was filed.    And there was no reason that Value, a paying

   commercial client, would have tolerated repeated excessive


                                       16
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 17 of 26 PageID #: 3348



   billing, given that KBIC was contesting its duty to defend, and

   had KBIC been successful, Value may well have ended up on the

   hook for all of the fees charged by Stern & Schurin.          As Judge

   Richard Posner has persuasively written, when there is

   “uncertainty about reimbursement, [an insured has] an incentive

   to minimize its legal expenses (for it might not be able to

   shift them); and where there are market incentives to economize,

   there is no occasion for a painstaking judicial review.”           Taco

   Bell Corp. v. Cont’l Cas. Co., 388 F.3d 1069, 1075–76 (7th Cir.

   2004).

              Accordingly, the court finds that the amount of

   damages requested by Value are not unreasonable based on the

   rates charged or the hours billed by Stern & Schurin.

      III. Legal Fees for Work Defending Only MedPlus

              Next, KBIC argues that that it should not be liable

   for fees incurred by MedPlus, and that the majority of the Stern

   & Schurin invoices submitted by Value were directed only to

   MedPlus, a co-defendant of Value’s in the Abbott Litigation

   which Stern & Schurin also represented.        (KBIC Mem. at 13-15.)

   KBIC proposes that the court only award fees supported by time

   entries that explicitly state that the legal work was performed

   for Value, plus half of the fees supported by entries that were

   performed for both Value and MedPlus (other than time spent

   communicating with Continental), which KBIC contends is


                                       17
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 18 of 26 PageID #: 3349



   $1,262,848.81.    (KBIC Reply Mem. at 17-18.)       Given KBIC’s status

   as a co-insurer with Continental, KBIC argues that it is liable

   for only half that amount, $631,424.41, minus the money already

   paid by Continental (which is greater than that amount, leaving

   KBIC with purportedly no liability).        (Id.)   Value argues that

   it is not necessary to cut the fees in half merely because

   another co-defendant benefited from the same legal work, and

   that nothing in the bills alters KBIC’s obligation to pay the

   total fees incurred by Value.       (Value Sur-Reply at 5-6.)

              In New York, “the law is clear that the party seeking

   to allocate expenses bears the burden of proving what amount of

   allocation is appropriate once the insured has made a prima

   facie showing that certain amounts were spent in its defense.”

   High Point Design, LLC v. LM Ins. Corp., No. 14-cv-7878, 2016 WL

   426594, at *3 (S.D.N.Y. Feb. 3, 2016) (citing Health-Chem Corp.

   v. Nat’l Union Fire Ins. Co. of Pittsburgh, 559 N.Y.S.2d 435

   (N.Y. Sup. Ct. 1990)).      “[T]he amount that should be allocated

   to the non-covered parties, and thus not recouped from the

   insurer, are any ‘additional expenses’ which would not have

   occurred but for the inclusion of the non-covered defendants.”

   Id. at *4.

              There is no doubt that KBIC had a duty to defend Value

   regardless of whether MedPlus was included as a defendant in the

   Abbott Litigation, and regardless of whether Value and MedPlus


                                       18
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 19 of 26 PageID #: 3350



   retained the same law firm.      As KBIC acknowledges, much of the

   work performed by Stern & Schurin was “performed for MedPlus and

   Value.”   (KBIC Reply Mem. at 17.)       If the work was performed in

   part for Value, it follows that the work would have still been

   performed, solely for the benefit of Value, even if MedPlus were

   not a defendant.     Under New York law, merely because another

   defendant benefitted from the work does not completely or

   partially absolve KBIC from its obligations.         See High Point

   Design, 2016 WL 426594, at *4 (“[T]here is no support in

   precedent or logic by which an insurer’s obligation to defend

   its insured is steadily diminished as the insured’s opponent in

   the underlying action adds parties to the insured’s side of the

   caption.”).

              Given that MedPlus also benefited from the work for

   which KBIC is liable, KBIC may be entitled to seek contribution

   from MedPlus or its insurers.       See U.S. Fire Ins. Co. v. Fed.

   Ins. Co., 858 F.2d 882, 885 (2d Cir. 1988) (recognizing a “well-

   settled equitable right to contribution” under New York law

   “where there is concurrent insurance” coverage).          But that is

   not the issue now before the court.        The issue now is the amount

   KBIC owes Value as a result of its duty to defend.          The correct

   result is that KBIC is liable for the work performed by Stern &

   Schurin that benefitted Value, or that benefitted Value and

   MedPlus jointly.     See High Point Design, 2016 WL 426594, at *4


                                       19
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 20 of 26 PageID #: 3351



   (When an insurer breaches its duty to defend, it is “required

   . . . to pay [the insured]’s defense costs – nothing more, and

   nothing less.”).

              The same is not necessarily true with regard to

   instances where legal work performed by Stern & Schurin

   benefitted only MedPlus, because such work did not occur as a

   result of Value being sued in the Abbott Litigation.          KBIC’s

   expert identified certain time entries from Stern & Schurin’s

   invoices that related solely to work on behalf of MedPlus,

   totaling $335,877.50 in fees, and entries relating solely to

   Stern & Schurin’s communications with Continental, totaling

   $14,800 in fees.     (Frejka Decl., ¶¶ 21-25.)

              The former category, work performed solely for the

   benefit of MedPlus (which included a motion for summary judgment

   filed solely on behalf of MedPlus), constitutes “additional

   expenses” that KBIC is not liable for as a result of its breach

   of its duty to defend Value.       Value initially argued that KBIC

   had failed to “provide any analysis which allocates the defense

   costs attributable solely to MedPlus . . . .”         (Value Reply Mem.

   at 11.)   After KBIC submitted an expert report identifying

   certain of the time entries as being related only to work on

   behalf of MedPlus, Value did not offer alternative

   categorizations, and conceded that KBIC is entitled to deduct

   the time expended only on behalf of MedPlus.         (Value Sur-Reply


                                       20
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 21 of 26 PageID #: 3352



   at 5.) 4   Accordingly, KBIC has met its burden to show that it is

   not liable for the $335,877.50 billed by Stern & Schurin for

   work benefitting only MedPlus, and the court will deduct that

   amount from Value’s request for damages.

               The time spent by Stern & Schurin communicating with

   Continental presents a closer call.         KBIC argues, without much

   elaboration, that “[i]t would be inappropriate to allocate those

   cost[s] to KBIC.”     (KBIC Reply Mem. at 17 n.21.)         Value avers,

   also without much focus on the Continental-specific time, that

   “it is clearly improper for KBIC to deduct anything other than

   ‘MedPlus Specific Time.’”       (Value Sur-Reply at 5.)

               The court finds that KBIC is liable for time that

   Stern & Schurin spent communicating with Value’s other insurer,

   Continental.    The time entries reflect that this time consisted

   of lawyers providing routine information and updates on the

   Abbott Litigation to Continental.         (See, e.g., Frejka Decl., Ex.

   C, at 1 (“Email to Pam Ellingson at [Continental] with Abbott

   settlement demand to Value Wholesale”).)          The fact that this

   work stemmed directly as a result of the Abbott Litigation, and

   was included on the invoices provided to the client, weighs in



   4 Value’s expert argues that KBIC’s analysis is flawed because work “that

   generally benefitted MedPlus would benefit Value.” (ECF No. 86, Sur-Reply
   Expert Report of Steven A. Tasher, at 18.) However, Mr. Tasher offers only
   one example of a time entry categorized as MedPlus-specific that would have
   also benefitted Value, and he did not undertake his own analysis to weed out
   the MedPlus-specific entries.


                                        21
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 22 of 26 PageID #: 3353



   favor of holding KBIC liable for it.        As one of the insurers

   owing Value a duty to defend, it was reasonable for Continental

   to want to be kept informed about the progress of the

   litigation.    The need for the work only existed because Value

   had been sued by Abbott, and so the resulting legal costs are

   considered “defense costs.”      KBIC has not met its burden to show

   that these costs should be allocated elsewhere.          KBIC also had a

   duty to defend Value, and KBIC’s self-imposed absence from the

   status calls should not redound to its benefit.

              Accordingly, KBIC is liable for the full amount of

   fees requested by Value (which did not include fees already paid

   by Continental), minus fees charged solely in connection with

   defending MedPlus.     The full amount requested by Value is

   $683,678.39.    (Value Mem. at 9; Value Sur-Reply at 9.)

   Subtracting the $335,877.50 that was billed by Stern & Schurin

   for work that benefitted only MedPlus results in a damages award

   of $347,800.89.

      IV.   Prejudgment and Postjudgment Interest

              Value requests prejudgment interest of nine percent,

   compounded annually, on the outstanding amount of fees owed by

   KBIC, calculated based on the specific amount that remains due

   on each of Stern & Schurin’s invoices.        (Value Sur-Reply at 8-

   9.)   KBIC counters that no interest should be awarded because

   interest was not authorized by the retainer agreement between


                                       22
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 23 of 26 PageID #: 3354



   Stern & Schurin and Value.      (KBIC Reply Mem. at 18.)      KBIC also

   argues that even if Value is entitled to interest, it is

   impossible for the court to determine how and when Stern &

   Schurin’s invoices were partially paid, and thus impossible to

   calculate the amount of interested based on Value’s proposed

   approach.    (Id. at 19.)

               Under New York law, “[i]nterest shall be recovered

   upon a sum awarded because of a breach of performance of a

   contract,” and the “interest and the rate and date from which it

   shall be computed shall be in the court’s discretion.”           N.Y.

   C.P.L.R. § 5001(a).     “Interest shall be computed from the

   earliest ascertainable date the cause of action existed, except

   that interest upon damages incurred thereafter shall be computed

   from the date incurred.”      Id. § 5001(b).     “Where such damages

   were incurred at various times, interest shall be computed upon

   each item from the date it was incurred or upon all of the

   damages from a single reasonable intermediate date.”          Id.

   “Interest shall be at the rate of nine per centum per annum,

   except where otherwise provided by statute.”         Id. § 5004.

               The direction in the New York Civil Practice Law and

   Rules that prejudgment interest “shall be recovered” means that

   such interest is mandatory when a defendant is found to have

   breached a contract under New York law.        See, e.g., New England

   Ins. Co. v. Healthcare Underwriters Mut. Ins. Co., 352 F.3d 599,


                                       23
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 24 of 26 PageID #: 3355



   606 (2d Cir. 2003) (“Under New York law, ‘prejudgment interest

   is normally recoverable as a matter of right in an action at law

   for breach of contract.’”) (quoting Graham v. James, 144 F.3d

   229, 239 (2d Cir.1998)).      In arguing that interest should not be

   awarded because interest was not contemplated in the retainer

   agreement between Stern & Schurin and Value (see KBIC Reply Mem.

   at 18), KBIC relies on cases that declined to award prejudgment

   interest under federal law, see Hop Hing Produces Inc. v. Lin

   Zhang Trading Co., No. 11-cv-03259, 2013 WL 3990761, at *6

   (E.D.N.Y. Aug. 5, 2013) (declining to award prejudgment interest

   under the Perishable Agricultural Commodities Act); Poppy’s

   Wholesale Produce Inc. v. S & S Grocery of N.Y. Corp., No. 11-

   cv-4337, 2012 WL 2373629, at *1 (E.D.N.Y. June 22, 2012) (same).

   For a breach of contract claim under New York law, the rule that

   prejudgment interest is mandatory plainly applies.

              The payments that were already made to Stern & Schurin

   were apparently applied to the outstanding invoices on a pro-

   rata basis, and Value has calculated the total amount of

   interest due by applying the nine percent rate to each

   individual invoice (based on the amount of money still

   outstanding and the number of days it has been outstanding).

   (See Value Sur-Reply at 8.)      KBIC argues that in the event

   interest is owed, Value’s method of calculating interest is




                                       24
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 25 of 26 PageID #: 3356



   improper because there is no evidence showing how the pro-rata

   payments were applied.

              The court agrees with KBIC that the most transparent

   approach is to calculate interest from the midpoint of the due

   dates of the oldest and most recent outstanding invoices.

   Where, as here, the interest stems from numerous unpaid

   obligations over a period of time, the court may calculate

   interest “from a single reasonable intermediate date.”           N.Y.

   C.P.L.R. § 5001(b); see Oy Saimaa Lines Logistics Ltd. v.

   Mozaica-New York, Inc., 193 F.R.D. 87, 91 (E.D.N.Y. 2000)

   (recommending “that the interest at the statutory rate of nine

   percent per year should be calculated as of . . . the midpoint

   between” when the “the outstanding invoices were due”).

              The invoices do not list payment due dates, but for

   purposes of calculating interest, the court will assume that

   payments were due 30 days after the date of each invoice (which

   was generally when the next invoice was issued).          The oldest

   outstanding invoice is dated July 29, 2016 (Stern Decl., Ex. H,

   at -10267), and so the court assumes the oldest outstanding

   payment was due 30 days later, on August 28, 2016.          The most

   recent outstanding invoice before the court is dated October 11,

   2019 (id., Ex. G, at -10304), which the court assumes was due 30

   days later, on November 10, 2019.        The midpoint between August

   28, 2016 and November 10, 2019 is April 4, 2018.


                                       25
Case 1:18-cv-05887-KAM-SMG Document 89 Filed 11/02/20 Page 26 of 26 PageID #: 3357



               Accordingly, the court will award Value prejudgment

   interest at a rate of nine percent per annum on the total

   damages award, calculated from April 4, 2018, until the date of

   entry of judgment.     As Value requests (see Value Mem. at 11),

   the court will allow Value to submit a proposed calculation of

   prejudgment interest before judgment is entered.          Finally,

   postjudgment interest shall be awarded as provided by 28 U.S.C.

   1961.    See 28 U.S.C. 1961(a) (“Interest shall be allowed on any

   money judgment in a civil case recovered in a district court.”).

                                   Conclusion

               For the foregoing reasons, KBIC owes Value $347,800.89

   in damages, and prejudgment interest at a rate of nine percent

   per annum since April 4, 2018, as a result of its breach of the

   duty to defend Value.     Within seven days of this Memorandum and

   Order, Value shall submit its proposed calculation of

   prejudgment interest, and the parties shall file a joint letter

   setting forth whether any outstanding issues remain in this

   case, and if so, how they intend to proceed, or whether judgment

   should be entered and the case can be closed.

   SO ORDERED.

   Dated:      November 2, 2020
               Brooklyn, New York

                                               /s/
                                      Hon. Kiyo A. Matsumoto
                                      United States District Judge



                                       26
